DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that Vegte and Stagnitto fail to disclose the Claim 1 amended limitations of “the second plurality of magnets lies along a first axis of a face of the tool attachment portion; and wherein the second plurality of second parts of the plurality of engagement mechanisms lies along a second axis of the face of the tool attachment portion.”
The Examiner disagrees and has provided a detailed explanation in the current 35 U.S.C. 103 rejection.
Applicant argues that Zachary does not disclose pinhole with wide lips, nor that the alignment receptacles (21a, 21b) in FIG. 1 of Zachary are beveled in any way to enable misalignments to be corrected.
The Examiner disagrees.  Zachary’s disclosure that “alignment posts 47a-b may mate in the corresponding alignment receptacles 21a-b” (emphasis added, Col. 10, Ln. 24-25).  Zachary’s Fig. 1 clearly shows alignment posts 47a and 47b are tapered.  Given that alignment posts 47a and 47b mate with respective receptacles 21a and 21b, clearly the respective edges (or lips) of 21a and 21b at the face of 43 are wider than the alignment posts.  Thus, it is understood by the Examiner that Zachary discloses each of the pin holes has a wide lip.  Zarchary further discloses that the alignment posts 47a-b mating with corresponding alignment receptacles 21a-b is for “aiding in alignment of the master unit 12 and the tool unit 14” (Col. 10, Ln. 26).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pinhole with wide lips” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner further notes that Applicant’s Figure 2B clearly shows each pinhole (223) having a wide lip.  However, the surface that is understood to be a “lip” is a single surface.  Thus, the claimed “lips” is not shown in Applicant’s drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the newly added claim limitation of a pinhole “with wide lips” lacks antecedence in the originally filed Specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitation “a pinhole with wide lips” is not supported by Applicant’s originally filed disclosure.  Although the term “lip” or “lips” are not found in Applicant’s originally filed Specification, it is understood that the tapered surface at the opening of pinhole 223 would be considered by one of ordinary skill in the art as disclosing “a lip.”  However, Applicant’s originally filed disclosure does not support the newly claimed limitation that the pinhole has a plurality of lips.  To maintain compact prosecution, the Examiner will interpret the limitation is accordance or Applicant’s originally filed disclosure, or the pinhole having “a wide lip.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 15, 17, 21-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Vegte et al. (US 9,974,235) in view of Stagnitto et al. (5,993,365).
Van De Vegte discloses;
Claim 1. An end effector tool changer device for a pick and place robotic system, comprising: 
a plurality of engagement mechanisms (49 and structure surrounding 52 and their respective receptive indents), wherein each engagement mechanism comprises a first part (receptor for structure surrounding 52) and a second part (structure surrounding 52), wherein the first part and the second part of the engagement mechanism are selected from the group consisting of a pin and a pinhole, and wherein at least one of the first part and the second part is a pin; a robotic arm attachment portion (41-43), comprising a first plurality of magnets (43) and a first plurality of first parts (receptor for 49 and structure surrounding 52) of the plurality of engagement mechanisms; a tool attachment portion (end of 30a comprised of 34), comprising a second plurality of magnets (34), a second plurality of second parts (49 and structure surrounding 52) of the plurality of engagement mechanisms, wherein the first plurality of magnets spatially and magnetically corresponds to the second plurality of magnets, wherein the first plurality of first parts of the plurality of engagement mechanisms spatially corresponds to the second plurality of second parts of the plurality of engagement mechanisms; and wherein the second plurality of magnets lies along a first axis of a face of the tool attachment portion (annotated Fig. 4A, below); and wherein the second plurality of second parts of the plurality of engagement mechanisms lies along a second axis (annotated Fig. 4A, below) of the face of the tool attachment portion (Col. 8-10 and Fig. 1-4A).
Claim 15. A pick and place robotic system, the system comprising: a robotic arm (16) with an end effector (Fig. 2A) configured to have an attached tool (30a) at its distal end; a tool changing device (41-43 and end of 30a comprised of 34) comprising a plurality of engagement mechanisms (49 and structure surrounding 52 and their respective receptive indents), wherein each engagement mechanism comprises a first part (receptor for structure surrounding 52) and a second part (structure surrounding 52), wherein the first part and the second part of the engagement mechanism are selected from the group consisting of a pin and a pinhole, and wherein at least one of the first part and the second part is a pin; a robotic arm attachment portion (41-43), comprising a first plurality of magnets (43) and a first plurality of first parts (receptor for 49 and structure surrounding 52) of the plurality of engagement mechanisms; a tool attachment portion (end of 30a comprised of 34), comprising a second plurality of magnets (34), a second plurality of second parts (49 and structure surrounding 52) of the plurality of engagement mechanisms, wherein the first plurality of magnets spatially and magnetically corresponds to the second plurality of magnets, wherein the first plurality of first parts of the plurality of engagement mechanisms spatially corresponds to the second plurality of second parts of the plurality of engagement mechanisms; and wherein the second plurality of magnets lies along a first axis of a face of the tool attachment portion (annotated Fig. 4A, below); and wherein the second plurality of second parts of the plurality of engagement mechanisms lies along a second axis (annotated Fig. 4A, below) of the face of the tool attachment portion; a tool rack (35) comprising one or more tool plates (top of 35) and a plurality of tools (30a-30c); a vision system (Col. 7, Ln. 19-23); and a control system (20) comprising a processor (Col. 6, Ln. 60), a non-transitory computer readable storage medium (Col. 6, Ln. 65), and a plurality of communication interfaces (Col. 6, Ln. 55-60), wherein: the end effector comprises a robotic arm attachment portion (41-43) of the tool changing device at its distal end, at least one tool comprises a tool attachment portion (end of 30a comprised of 34) of the tool changing device at its proximal end, the robotic arm attachment portion is configured to attach to the tool attachment portion, the pick and place robotic system is configured to load a tool from the tool rack to the end effector, and the pick and place robotic system is configured to unload a tool from the end effector to the tool rack (Col. 10, Ln. 7) (Col. 7-10 and Fig. 1-4A). 
Van De Vegte further discloses a tool plate (rack 35) for holding a plurality of tools, but fails to explicitly disclose a plurality of grooves; and the tool plate comprising a slot.
However, Stagnitto discloses an end effector tool changer device for a pick and place robotic system comprising a tool plate (22) for holding a plurality of tools (20), and further discloses a plurality of grooves (62); and the tool plate comprising a slot (18), wherein dimensions of the slot correspond to the plurality of grooves on the tool attachment portion (Col. 3-4 and Fig. 1-3 and 6).  
Therefore, in view of Stagnitto’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Van De Vegte’s rack to include a plurality of grooves and the tool plate comprising a slot to provide a secure nesting position for stored tools.
Claim 2. The end effector tool changer device of claim 1, wherein the pin is selected from the group consisting of an indicator pin (structure surrounding 52) and a lateral pin (49).  
Claim 3. The end effector tool changer device of claim 1, wherein the robotic arm attachment portion and the plurality of first parts of the plurality of engagement mechanisms form a single piece (Fig. 2A).  
Claim 4. The end effector tool changer device of claim 1, wherein the tool attachment portion and the plurality of second parts of the plurality of engagement mechanisms form a single piece (Fig. 4A).  
Claims 11 and 21. The end effector tool changer device of claim 1, wherein the robotic arm and tool attachment portions each further comprise a through-hole (52 and respective passage in 16).  
Claim 17. The pick and place robotic system of claim 15, wherein: the tool attachment portion further comprises a plurality of grooves (62), and the plurality of grooves spatially corresponds to a tool slot (18) on a tool plate (22).  
Claim 22. The pick and place robotic system of claim 15, wherein: the vision system comprises a vision processor (Col. 8, Ln. 44-49), a plurality of vision communication interfaces (Col. 8, Ln. 44-49), and one or more vision components (18) selected from the group consisting of a camera, a barcode reader, a depth sensor, an infrared sensor, a light curtain system, and a LIDAR; and wherein: at least one component of the vision system is connected to the vision processor through a data link, and the vision processor is connected to the control system through a data link.  
Claim 23. The pick and place robotic system of claim 22, further comprising a lighting source (19), wherein: the lighting source is capable of emitting multiple light intensities.
Claim 24. The pick and place robotic system of claim 15, wherein the non-transitory computer readable storage medium has program instructions embodied therein, the program instructions executable by the processor to cause the processor to: determine a selected tool to load; move the robotic arm toward the tool rack over the selected tool; lower the robotic arm until a plurality of pins are in a plurality of corresponding pinholes and a plurality of magnets on the arm attachment portion meets a plurality of corresponding magnets on the tool attachment portion; and move the arm away from the tool rack (Col. 2-7).
Claim 27. The pick and place robotic system of claim 15, wherein the non-transitory computer readable storage medium has program instructions embodied therein, the program instructions executable by the processor to cause the processor to: receive data from the vision system; detect an object to be picked based on the data received from the vision system; and determine one or more picking areas on the surface of the object to be picked (Col. 6-7).  
Van De Vegte is silent as to;
Claim 5. The end effector tool changer device of claim 1, wherein one or more of the plurality of grooves are beveled.  
Claim 6. The end effector tool changer device of claim 1, wherein the plurality of grooves is a pair of grooves.  
Claim 10. The end effector tool changer device of claim 1, wherein the slot is tapered.
However, Stagnitto teaches;
Claim 5. The end effector tool changer device of claim 1, wherein one or more of the plurality of grooves are beveled (Fig. 6).  
Claim 6. The end effector tool changer device of claim 1, wherein the plurality of grooves is a pair of grooves (Fig. 6).  
Claim 10. The end effector tool changer device of claim 1, wherein the slot is tapered (Fig. 1).  
Therefore, in view of Stagnitto’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Van De Vegte’s tool holder to include beveled grooves and tapered slots to assist with alignment when placing the tool in the tool holder, and a plurality of grooves to allow for holding a plurality of tools.
Van De Vegte is silent as to;
Claim 7. The end effector tool changer device of claim 1, wherein the distance between a magnet of the first plurality of magnets and a corresponding magnet of the second plurality of magnets when the robotic arm attachment and the tool attachment portions are engaged, was selected to generate a strength of the magnetic force between the magnet of the first plurality of magnets and the corresponding magnet of the second plurality of magnets.  
Claim 8. The end effector tool changer device of claim 1, wherein the volumes of a magnet of the first plurality of magnets and a corresponding magnet of the second plurality of magnets were selected to generate a strength of the magnetic force between the magnet of the first plurality of magnets and the corresponding magnet of the second plurality of magnets.  
Claim 9. The end effector tool changer device of claim 1, wherein the grades of a magnet of the first plurality of magnets and a corresponding magnet of the second plurality of magnets were selected to generate a strength of the magnetic force between the magnet of the first plurality of magnets and the corresponding magnet of the second plurality of magnets.
However;
Claim 7. Determining the distance between a magnet of the first plurality of magnets and a corresponding magnet of the second plurality of magnets when the robotic arm attachment and the tool attachment portions are engaged to generate a strength of the magnetic force between the magnet of the first plurality of magnets and the corresponding magnet of the second plurality of magnets is within the skills of one or ordinary skill in the art.  
Claim 8. Determining the volumes of a magnet of the first plurality of magnets and a corresponding magnet of the second plurality of magnets to generate a strength of the magnetic force between the magnet of the first plurality of magnets and the corresponding magnet of the second plurality of magnets is within the skills of one or ordinary skill in the art.  
Claim 9. Determining the grades of a magnet of the first plurality of magnets and a corresponding magnet of the second plurality of magnets to generate a strength of the magnetic force between the magnet of the first plurality of magnets and the corresponding magnet of the second plurality of magnets is within the skills of one or ordinary skill in the art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Van De Vegte’s disclosure to include determining a distance between magnets, determining the volumes of magnets, and determining the grade of magnets to obtain a desired connection force between the robotic arm and tool.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Vegte and Stagnitto, and further in view of Palmér (US 4,635,328).
Claim 12. Van De Vegte does not recite the end effector tool changer device of claim 11, wherein the through-hole in the robotic arm attachment portion is adjacent to an O-ring.  
However, Palmér discloses a through-hole (23) in a robotic arm attachment portion (1), and further teaches an O-ring (27) to seal between the first and second members (Col. 2-3 and Fig. 1).  
Therefore, in view of Palmér’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Van De Vegte’s end effector tool changer device to include an O-ring to seal between the joining members.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Vegte and Stagnitto, and further in view of Zachary et al. (US 10,335,957). 
Van De Vegte is silent to;
Claim 13. The end effector tool changer device of claim 1, wherein an engagement mechanism of the plurality of engagement mechanisms comprises a pin with a tapered tip, wherein the tapered tip enables misalignments to be corrected.  
Claim 14 (as best understood by the Examiner). The end effector tool changer device of claim 1, wherein an engagement mechanism of the plurality of engagement mechanisms comprises a pinhole with wide lips (interpreted as “a wide lip”), wherein the wide lips enable misalignments to be corrected. 
However, Zachary teaches an engagement mechanism (47a) of a plurality of engagement mechanisms (47a and 47b) comprises a pin with a tapered tip, and an engagement mechanism (21a) of the plurality of engagement mechanisms (21a and 21b) comprises a pinhole having a wide lip (the respective edges (or lips) of 21a and 21b at the face of 43 are wider than the alignment posts) for “aiding in alignment of the master unit 12 and the tool unit 14 (Col. 10, Ln. 26, and Fig. 1).  
	Therefore, in view of Zachary’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Van De Vegte’s engagement mechanism to include a pin with a tapered tip and pinholes with wide lips to assist in alignment of the engagement mechanisms.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Vegte and Stagnitto, and further in view of Hutchinson et al. (US 4,875,275).
Van De Vegte is silent to;
Claim 18. The pick and place robotic system of claim 15, wherein the tool rack further comprises: one or more sensors associated with a tool slot, wherein the one or more sensors are configured to indicate the presence of a tool in the tool slot. 
However, Hutchinson discloses a tool rack (Fig. 3), and further teaches the tool rack comprises one or more sensors (66) associated with a tool slot (60), wherein the one or more sensors are configured to indicate the presence of a tool in the tool slot (Par. 25 and Fig. 3).  
	Therefore, in view of Hutchinson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Van De Vegte’s tool rack to include one or more sensors associated with a tool slot so the controller would know which tool slots contained a tool.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Vegte and Stagnitto, and further in view of Murota (US 2015/0072844).
Van De Vegte is silent to;
Claim 19. The pick and place robotic system of claim 15, further comprising a weight sensor at the distal end of the end effector, wherein the weight sensor is configured to measure the weight of a tool and a load of the tool.  
However, Murota discloses a tool-changer mechanism, and further teaches a sensor (20) on the end effector (3) for force sensing, which would be capable of measuring the weight of a tool and a load of the tool.
	Therefore, in view of Murota’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Van De Vegte’s pick and place robotic system to include a force sensor at the distal end of the end effector for determining load on the robotic arm.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Vegte and Stagnitto, and further in view of Tomioka et al. (US 2011/0098165). 
Van De Vegte is silent to;
Claim 20. The pick and place robotic system of claim 15, further comprising an electric circuit, wherein the electric circuit is configured to indicate the presence of a tool attached to the end effector.
However, Tomioka discloses a tool holder (100) an electric circuit (not illustrated) and a sensor (25) configured to indicate the presence of a tool attached to the end effector.  
	Therefore, in view of Tomioka’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Van De Vegte’s pick and place robotic system to include an electric circuit so that the controller knew when a tool was attached to the end effector.
 
Claims 25-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Vegte and Stagnitto, and further in view of Galluzzo et al. (US 2015/0032252).
Van De Vegte discloses;
Claim 26. A pressure sensor (Col. 6, Ln. 14-15).
Van De Vegte is silent to;
Claim 25. The pick and place robotic system of claim 15, wherein the non-transitory computer readable storage medium has program instructions embodied therein, the program instructions executable by the processor to cause the processor to: receive data from the vision system; and determine that more than one object is grasped by a tool attached at the distal end of the end effector, based on the data received from the vision system.  
Claim 26. The pick and place robotic system of claim 15, wherein the non-transitory computer readable storage medium has program instructions embodied therein, the program instructions executable by the processor to cause the processor to: receive data from the pressure sensor; and determine that an object grasped by a tool attached at the distal end of the end effector has fallen, based on the data received from the pressure sensor.  
Claim 28. The pick and place robotic system of claim 27, wherein the program instructions executable by the processor further cause the processor to: estimate a picking score associated with at least one of the one or more picking areas, for at least one of the plurality of tools, based on the data received from the vision system, wherein: the picking score indicates a likelihood that the robotic arm successfully picks the object.  
Claim 29. The pick and place robotic system of claim 15, wherein the non-transitory computer readable storage medium has program instructions embodied therein, the program instructions executable by the processor to cause the processor to: receive data from the vision system; and determine that a previously placed object was placed in an incorrect output component based on the data received from the vision system, wherein the incorrect output component is an output component that does not correspond to the object type of the previously placed object.  
Claim 30. The pick and place robotic system of claim 29, wherein the program instructions executable by the processor further cause the processor to: determine a correct output component; remove the previously placed object from the incorrect output component; and place the previously placed object into the correct output component, wherein the correct output component is an output component that corresponds to the object type of the previously placed object.
However, Galluzzo discloses a pick and place robot (100) comprising sensors (110 and 150) which may include a vision system (Par. 0076), and a non-transitory computer readable storage medium has program instructions embodied therein (Fig. 2), the program instructions executable by the processor to cause the processor to;
Claim 25. Receive data from a sensor (110 and/or 150); and determine that an object grasped by a tool attached at the distal end of the end effector has fallen (Par. 0068-0082).
Claim 26. Receive data from the pressure sensor; and determine that an object grasped by a tool attached at the distal end of the end effector has fallen, based on the data received from the pressure sensor (Par. 0068-0082).  
Claim 27. Receive data from the vision system; detect an object to be picked based on the data received from the vision system; and determine one or more picking areas on the surface of the object to be picked (Par. 0068-0082).  
Claim 28. Estimate a picking score associated with at least one of the one or more picking areas, for at least one of the plurality of tools, based on the data received from the vision system, wherein: the picking score indicates a likelihood that the robotic arm successfully picks the object (Par. 0068-0082).  
Claim 29. Receive data from the vision system; and determine that a previously placed object was placed in an incorrect output component based on the data received from the vision system, wherein the incorrect output component is an output component that does not correspond to the object type of the previously placed object (Par. 0068-0082).  
Claim 30. Determine a correct output component; remove the previously placed object from the incorrect output component; and place the previously placed object into the correct output component, wherein the correct output component is an output component that corresponds to the object type of the previously placed object (Par. 0068-0082).
	Therefore, in view of Galluzzo’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Van De Vegte’s pick and place robotic system to include program instructions embodied in the non-transitory computer readable storage medium to cause the processor to receive data from the vision system, determine that more than one object is grasped by a tool attached at the distal end of the end effector; determine that an object grasped by a tool attached at the distal end of the end effector has fallen; the picking score indicates a likelihood that the robotic arm successfully picks the object; determine that a previously placed object was placed in an incorrect output component based on the data received from the vision system; and place the previously placed object into the correct output component, wherein the correct output component is an output component that corresponds to the object type of the previously placed object to improve the efficiency of the automated pick and place system.


    PNG
    media_image1.png
    892
    690
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD P JARRETT/Primary Examiner, Art Unit 3652